ACCEPTED
                                                                                           14-14-00241-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     3/11/2015 12:53:01 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                                 Nos. 14-14-00241-CR
                                      14-14-00242-CR
                                                                         FILED IN
                                                                  14th COURT OF APPEALS
GRISELDA AZA                                 X   IN THE 14TH   COURTHOUSTON,
                                                                       OF APPEALSTEXAS
                                             X                    3/11/2015 12:53:01 PM
                                             X                    CHRISTOPHER A. PRINE
                                                                           Clerk
VS.                                          X
                                             X
                                             X
THE STATE OF TEXAS                           X   OF THE STATE OF TEXAS


                   MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF
                     (BRIEF HAS NOW BEEN FILED)

      COMES NOW, GRISELDA AZA, Appellant, and moves for an extension of

time to file the Appellant’s brief, until and including March 11, 2015, and would

further show as follows:

      A. The deadline for filing the brief in this cause was February 25, 2015.

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including March 11, 2015.

      C. The undersigned attorney, Bob Wicoff, had filed a Motion to Abate in these

causes, and was waiting to file the brief only if necessary, i.e., only if this Court did

not abate the appeals.

      On March 10, 2015, this Court denied the motion to abate. Therefore, the

Appellant is filing the brief today, March 11, 2015.

      D. Two previous extensions have been granted since reinstatement of this

appeal. Obviously, no further extensions will be required, since the brief has now
been filed with this Court.

                                             Respectfully submitted,

                                             ALEXANDER BUNIN
                                             Chief Public Defender
                                             Harris County Texas

                                             /s/ Bob Wicoff__________
                                             BOB WICOFF
                                             1201 Franklin, Thirteenth Floor
                                             Houston Texas 77002
                                             (713) 274-6781
                                             TBA No. 21422700
                                             Bob.wicoff@pdo.hctx.net


                              CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on March 11, 2015.




                                             /s/_Bob Wicoff_________
                                             BOB WICOFF